
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 2038
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To prohibit Members of Congress and
		  employees of Congress from using nonpublic information derived from their
		  official positions for personal benefit, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Trading on Congressional
			 Knowledge Act of 2012 or the STOCK Act.
		2.DefinitionsIn this Act:
			(1)Member of CongressThe term “Member of Congress” means a
			 member of the Senate or House of Representatives, a Delegate to the House of
			 Representatives, and the Resident Commissioner from Puerto Rico.
			(2)Employee of CongressThe term employee of
			 Congress means—
				(A)any individual (other than a Member of
			 Congress), whose compensation is disbursed by the Secretary of the Senate or
			 the Chief Administrative Officer of the House of Representatives; and
				(B)any other officer or employee of the
			 legislative branch (as defined in section 109(11) of the Ethics in Government
			 Act of 1978 (5 U.S.C. App. 109(11))).
				(3)Executive branch employeeThe term executive branch
			 employee—
				(A)has the meaning given the term
			 employee under section 2105 of title 5, United States Code;
			 and
				(B)includes—
					(i)the President;
					(ii)the Vice President; and
					(iii)an employee of the United States Postal
			 Service or the Postal Regulatory Commission.
					(4)Judicial officerThe term judicial officer
			 has the meaning given that term under section 109(10) of the Ethics in
			 Government Act of 1978 (U.S.C. App. 109(10)).
			(5)Judicial employeeThe term judicial employee
			 has the meaning given that term in section 109(8) of the Ethics in Government
			 Act of 1978 (5 U.S.C. App. 109(8)).
			(6)Supervising ethics officeThe term supervising ethics
			 office has the meaning given that term in section 109(18) of the Ethics
			 in Government Act of 1978 (5 U.S.C. App. 109(18)).
			3.Prohibition of the use of nonpublic
			 information for private profitThe Select Committee on Ethics of the Senate
			 and the Committee on Ethics of the House of Representatives shall issue
			 interpretive guidance of the relevant rules of each chamber, including rules on
			 conflicts of interest and gifts, clarifying that a Member of Congress and an
			 employee of Congress may not use nonpublic information derived from such
			 person’s position as a Member of Congress or employee of Congress or gained
			 from the performance of such person’s official responsibilities as a means for
			 making a private profit.
		4.Prohibition of insider trading
			(a)Affirmation of nonexemptionMembers of Congress and employees of
			 Congress are not exempt from the insider trading prohibitions arising under the
			 securities laws, including section 10(b) of the Securities Exchange Act of 1934
			 and Rule 10b–5 thereunder.
			(b)Duty
				(1)PurposeThe purpose of the amendment made by this
			 subsection is to affirm a duty arising from a relationship of trust and
			 confidence owed by each Member of Congress and each employee of
			 Congress.
				(2)AmendmentSection 21A of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78u–1) is amended by adding at the end the following:
					
						(g)Duty of Members and employees of
				Congress
							(1)In generalSubject to the rule of construction under
				section 10 of the STOCK Act and solely for purposes of the insider trading
				prohibitions arising under this Act, including section 10(b) and Rule 10b–5
				thereunder, each Member of Congress or employee of Congress owes a duty arising
				from a relationship of trust and confidence to the Congress, the United States
				Government, and the citizens of the United States with respect to material,
				nonpublic information derived from such person’s position as a Member of
				Congress or employee of Congress or gained from the performance of such
				person’s official responsibilities.
							(2)DefinitionsIn this subsection—
								(A)the term Member of Congress
				means a member of the Senate or House of Representatives, a Delegate to the
				House of Representatives, and the Resident Commissioner from Puerto Rico;
				and
								(B)the term employee of
				Congress means—
									(i)any individual (other than a Member of
				Congress), whose compensation is disbursed by the Secretary of the Senate or
				the Chief Administrative Officer of the House of Representatives; and
									(ii)any other officer or employee of the
				legislative branch (as defined in section 109(11) of the Ethics in Government
				Act of 1978 (5 U.S.C. App. 109(11))).
									(3)Rule of constructionNothing in this subsection shall be
				construed to impair or limit the construction of the existing antifraud
				provisions of the securities laws or the authority of the Commission under
				those
				provisions.
							.
				5.Conforming changes to the Commodity
			 Exchange ActSection 4c(a) of
			 the Commodity Exchange Act (7 U.S.C. 6c(a)) is amended—
			(1)in paragraph (3), in the matter preceding
			 subparagraph (A)—
				(A)by inserting or any Member of
			 Congress or employee of Congress (as such terms are defined under section 2 of
			 the STOCK Act) or any judicial officer or judicial employee (as such terms are
			 defined, respectively, under section 2 of the STOCK Act) after
			 Federal Government the first place it appears;
				(B)by inserting Member,
			 officer, after position of the; and
				(C)by inserting or by Congress or by
			 the judiciary before in a manner; and
				(2)in paragraph (4)—
				(A)in subparagraph (A), in the matter
			 preceding clause (i)—
					(i)by inserting or any Member of
			 Congress or employee of Congress or any judicial officer or judicial
			 employee after Federal Government the first place it
			 appears;
					(ii)by inserting Member,
			 officer, after position of the; and
					(iii)by inserting or by Congress or by
			 the judiciary before in a manner;
					(B)in subparagraph (B), in the matter
			 preceding clause (i), by inserting or any Member of Congress or employee
			 of Congress or any judicial officer or judicial employee after
			 Federal Government; and
				(C)in subparagraph (C)—
					(i)in the matter preceding clause (i), by
			 inserting or by Congress or by the judiciary—
						(I)before that may affect;
			 and
						(II)before in a manner;
			 and
						(ii)in clause (iii), by inserting to
			 Congress, any Member of Congress, any employee of Congress, any judicial
			 officer, or any judicial employee, after Federal
			 Government,.
					6.Prompt reporting of financial
			 transactions
			(a)Reporting requirementSection 103 of the Ethics in Government Act
			 of 1978 (5 U.S.C. App. 103) is amended by adding at the end the following
			 subsection:
				
					(l)Not later than 30 days after receiving
				notification of any transaction required to be reported under section
				102(a)(5)(B), but in no case later than 45 days after such transaction, the
				following persons, if required to file a report under any subsection of section
				101, subject to any waivers and exclusions, shall file a report of the
				transaction:
						(1)The President.
						(2)The Vice President.
						(3)Each officer or employee in the executive
				branch, including a special Government employee as defined in section 202 of
				title 18, United States Code, who occupies a position classified above GS–15 of
				the General Schedule or, in the case of positions not under the General
				Schedule, for which the rate of basic pay is equal to or greater than 120
				percent of the minimum rate of basic pay payable for GS–15 of the General
				Schedule; each member of a uniformed service whose pay grade is at or in excess
				of O–7 under section 201 of title 37, United States Code; and each officer or
				employee in any other position determined by the Director of the Office of
				Government Ethics to be of equal classification.
						(4)Each employee appointed pursuant to section
				3105 of title 5, United States Code.
						(5)Any employee not described in paragraph (3)
				who is in a position in the executive branch which is excepted from the
				competitive service by reason of being of a confidential or policymaking
				character, except that the Director of the Office of Government Ethics may, by
				regulation, exclude from the application of this paragraph any individual, or
				group of individuals, who are in such positions, but only in cases in which the
				Director determines such exclusion would not affect adversely the integrity of
				the Government or the public's confidence in the integrity of the
				Government.
						(6)The Postmaster General, the Deputy
				Postmaster General, each Governor of the Board of Governors of the United
				States Postal Service and each officer or employee of the United States Postal
				Service or Postal Regulatory Commission who occupies a position for which the
				rate of basic pay is equal to or greater than 120 percent of the minimum rate
				of basic pay payable for GS–15 of the General Schedule.
						(7)The Director of the Office of Government
				Ethics and each designated agency ethics official.
						(8)Any civilian employee not described in
				paragraph (3), employed in the Executive Office of the President (other than a
				special government employee) who holds a commission of appointment from the
				President.
						(9)A Member of Congress, as defined under
				section 109(12).
						(10)An officer or employee of the Congress, as
				defined under section
				109(13).
						.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to transactions occurring on or after the date that
			 is 90 days after the date of enactment of this Act.
			7.Report on political intelligence
			 activities
			(a)Report
				(1)In generalNot later than 12 months after the date of
			 enactment of this Act, the Comptroller General of the United States, in
			 consultation with the Congressional Research Service, shall submit to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Oversight and Government Reform and the Committee on the Judiciary
			 of the House of Representatives a report on the role of political intelligence
			 in the financial markets.
				(2)ContentsThe report required by this section shall
			 include a discussion of—
					(A)what is known about the prevalence of the
			 sale of political intelligence and the extent to which investors rely on such
			 information;
					(B)what is known about the effect that the
			 sale of political intelligence may have on the financial markets;
					(C)the extent to which information which is
			 being sold would be considered nonpublic information;
					(D)the legal and ethical issues that may be
			 raised by the sale of political intelligence;
					(E)any benefits from imposing disclosure
			 requirements on those who engage in political intelligence activities;
			 and
					(F)any legal and practical issues that may be
			 raised by the imposition of disclosure requirements on those who engage in
			 political intelligence activities.
					(b)DefinitionFor purposes of this section, the term
			 political intelligence shall mean information that is—
				(1)derived by a person from direct
			 communications with an executive branch employee, a Member of Congress, or an
			 employee of Congress; and
				(2)provided in exchange for financial
			 compensation to a client who intends, and who is known to intend, to use the
			 information to inform investment decisions.
				8.Public filing and disclosure of financial
			 disclosure forms of members of congress and congressional staff
			(a)Public, online disclosure of financial
			 disclosure forms of members of congress and congressional staff
				(1)In generalNot later than August 31, 2012, or 90 days
			 after the date of enactment of this Act, whichever is later, the Secretary of
			 the Senate and the Sergeant at Arms of the Senate, and the Clerk of the House
			 of Representatives, shall ensure that financial disclosure forms filed by
			 Members of Congress, candidates for Congress, and employees of Congress in
			 calendar year 2012 and in subsequent years pursuant to title I of the Ethics in
			 Government Act of 1978 are made available to the public on the respective
			 official websites of the Senate and the House of Representatives not later than
			 30 days after such forms are filed.
				(2)ExtensionsNotices of extension for financial
			 disclosure shall be made available electronically under this subsection along
			 with its related disclosure.
				(3)Reporting transactionsIn the case of a transaction disclosure
			 required by section 103(l) of the Ethics in Government Act of 1978, as added by
			 this Act, such disclosure shall be filed not later than the date required by
			 that section. Notices of extension for transaction disclosure shall be made
			 available electronically under this subsection along with its related
			 disclosure.
				(4)ExpirationThe requirements of this subsection shall
			 expire upon implementation of the public disclosure system established under
			 subsection (b).
				(b)Electronic filing and online public
			 availability of financial disclosure forms of members of congress, Officers of
			 the House and Senate, and congressional staff
				(1)In generalSubject to paragraph (6) and not later than
			 18 months after the date of enactment of this Act, the Secretary of the Senate
			 and the Sergeant at Arms of the Senate and the Clerk of the House of
			 Representatives shall develop systems to enable—
					(A)electronic filing of reports received by
			 them pursuant to section 103(h)(1)(A) of title I of the Ethics in Government
			 Act of 1978; and
					(B)public access to financial disclosure
			 reports filed by Members of Congress, candidates for Congress, and employees of
			 Congress, as well as reports of a transaction disclosure required by section
			 103(l) of the Ethics in Government Act of 1978, as added by this Act, notices
			 of extensions, amendments, and blind trusts, pursuant to title I of the Ethics
			 in Government Act of 1978, through databases that—
						(i)are maintained on the official websites of
			 the House of Representatives and the Senate; and
						(ii)allow the public to search, sort, and
			 download data contained in the reports.
						(2)LoginNo login shall be required to search or
			 sort the data contained in the reports made available by this subsection. A
			 login protocol with the name of the user shall be utilized by a person
			 downloading data contained in the reports. For purposes of filings under this
			 section, section 105(b)(2) of the Ethics in Government Act of 1978 does not
			 apply.
				(3)Public availabilityPursuant to section 105(b)(1) of the Ethics
			 in Government Act of 1978, electronic availability on the official websites of
			 the Senate and the House of Representatives under this subsection shall be
			 deemed to have met the public availability requirement.
				(4)Filers
			 coveredIndividuals required
			 under the Ethics in Government Act of 1978 or the Senate Rules to file
			 financial disclosure reports with the Secretary of the Senate or the Clerk of
			 the House of Representatives shall file reports electronically using the
			 systems developed by the Secretary of the Senate, the Sergeant at Arms of the
			 Senate, and the Clerk of the House of Representatives.
				(5)ExtensionsNotices of extension for financial
			 disclosure shall be made available electronically under this subsection along
			 with its related disclosure.
				(6)Additional timeThe requirements of this subsection may be
			 implemented after the date provided in paragraph (1) if the Secretary of the
			 Senate or the Clerk of the House of Representatives identifies in writing to
			 relevant congressional committees the additional time needed for such
			 implementation.
				(c)RecordkeepingSection 105(d) of the Ethics in Government
			 Act of 1978 (5 U.S.C. App. 105(d)) is amended to read as follows:
				
					(d)(1)Any report filed with or transmitted to an
				agency or supervising ethics office or to the Clerk of the House of
				Representatives or the Secretary of the Senate pursuant to this title shall be
				retained by such agency or office or by the Clerk of the House of
				Representatives or the Secretary of the Senate, as the case may be.
						(2)Such report shall be made available to the
				public—
							(A)in the case of a Member of Congress until a
				date that is 6 years from the date the individual ceases to be a Member of
				Congress; and
							(B)in the case of all other reports filed
				pursuant to this title, for a period of 6 years after receipt of the
				report.
							(3)After the relevant time period identified
				under paragraph (2), the report shall be destroyed unless needed in an ongoing
				investigation, except that in the case of an individual who filed the report
				pursuant to section 101(b) and was not subsequently confirmed by the Senate, or
				who filed the report pursuant to section 101(c) and was not subsequently
				elected, such reports shall be destroyed 1 year after the individual either is
				no longer under consideration by the Senate or is no longer a candidate for
				nomination or election to the Office of President, Vice President, or as a
				Member of Congress, unless needed in an ongoing investigation or
				inquiry.
						.
			9.Other Federal officials
			(a)Prohibition of the use of nonpublic
			 information for private profit
				(1)Executive branch employeesThe Office of Government Ethics shall issue
			 such interpretive guidance of the relevant Federal ethics statutes and
			 regulations, including the Standards of Ethical Conduct for executive branch
			 employees, related to use of nonpublic information, as necessary to clarify
			 that no executive branch employee may use nonpublic information derived from
			 such person’s position as an executive branch employee or gained from the
			 performance of such person’s official responsibilities as a means for making a
			 private profit.
				(2)Judicial officersThe Judicial Conference of the United
			 States shall issue such interpretive guidance of the relevant ethics rules
			 applicable to Federal judges, including the Code of Conduct for United States
			 Judges, as necessary to clarify that no judicial officer may use nonpublic
			 information derived from such person’s position as a judicial officer or gained
			 from the performance of such person’s official responsibilities as a means for
			 making a private profit.
				(3)Judicial employeesThe Judicial Conference of the United
			 States shall issue such interpretive guidance of the relevant ethics rules
			 applicable to judicial employees as necessary to clarify that no judicial
			 employee may use nonpublic information derived from such person’s position as a
			 judicial employee or gained from the performance of such person’s official
			 responsibilities as a means for making a private profit.
				(b)Application of insider trading
			 laws
				(1)Affirmation of non-exemptionExecutive branch employees, judicial
			 officers, and judicial employees are not exempt from the insider trading
			 prohibitions arising under the securities laws, including section 10(b) of the
			 Securities Exchange Act of 1934 and Rule 10b–5 thereunder.
				(2)Duty
					(A)PurposeThe purpose of the amendment made by this
			 paragraph is to affirm a duty arising from a relationship of trust and
			 confidence owed by each executive branch employee, judicial officer, and
			 judicial employee.
					(B)AmendmentSection 21A of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78u–1), as amended by this Act, is amended by adding at the
			 end the following:
						
							(h)Duty of other Federal officials
								(1)In generalSubject to the rule of construction under
				section 10 of the STOCK Act and solely for purposes of the insider trading
				prohibitions arising under this Act, including section 10(b), and Rule 10b–5
				thereunder, each executive branch employee, each judicial officer, and each
				judicial employee owes a duty arising from a relationship of trust and
				confidence to the United States Government and the citizens of the United
				States with respect to material, nonpublic information derived from such
				person’s position as an executive branch employee, judicial officer, or
				judicial employee or gained from the performance of such person’s official
				responsibilities.
								(2)DefinitionsIn this subsection—
									(A)the term executive branch
				employee—
										(i)has the meaning given the term
				employee under section 2105 of title 5, United States
				Code;
										(ii)includes—
											(I)the President;
											(II)the Vice President; and
											(III)an employee of the United States Postal
				Service or the Postal Regulatory Commission;
											(B)the term judicial employee
				has the meaning given that term in section 109(8) of the Ethics in Government
				Act of 1978 (5 U.S.C. App. 109(8)); and
									(C)the term judicial officer
				has the meaning given that term under section 109(10) of the Ethics in
				Government Act of 1978 (5 U.S.C. App. 109(10)).
									(3)Rule of constructionNothing in this subsection shall be
				construed to impair or limit the construction of the existing antifraud
				provisions of the securities laws or the authority of the Commission under
				those
				provisions.
								.
					10.Rule of constructionNothing in this Act, the amendments made by
			 this Act, or the interpretive guidance to be issued pursuant to sections 3 and
			 9 of this Act, shall be construed to—
			(1)impair or limit the construction of the
			 antifraud provisions of the securities laws or the Commodity Exchange Act or
			 the authority of the Securities and Exchange Commission or the Commodity
			 Futures Trading Commission under those provisions;
			(2)be in derogation of the obligations,
			 duties, and functions of a Member of Congress, an employee of Congress, an
			 executive branch employee, a judicial officer, or a judicial employee, arising
			 from such person’s official position; or
			(3)be in derogation of existing laws,
			 regulations, or ethical obligations governing Members of Congress, employees of
			 Congress, executive branch employees, judicial officers, or judicial
			 employees.
			11.Executive branch reporting
			(a)Executive branch reporting
				(1)In generalNot later than August 31, 2012, or 90 days
			 after the date of enactment of this Act, whichever is later, the President
			 shall ensure that financial disclosure forms filed pursuant to title I of the
			 Ethics in Government Act of 1978 (5 U.S.C. App. 101 et seq.), in calendar year
			 2012 and in subsequent years, by executive branch employees specified in
			 section 101 of that Act are made available to the public on the official
			 websites of the respective executive branch agencies not later than 30 days
			 after such forms are filed.
				(2)ExtensionsNotices of extension for financial
			 disclosure shall be made available electronically along with the related
			 disclosure.
				(3)Reporting transactionsIn the case of a transaction disclosure
			 required by section 103(l) of the Ethics in Government Act of 1978, as added by
			 this Act, such disclosure shall be filed not later than the date required by
			 that section. Notices of extension for transaction disclosure shall be made
			 available electronically under this subsection along with its related
			 disclosure.
				(4)ExpirationThe requirements of this subsection shall
			 expire upon implementation of the public disclosure system established under
			 subsection (b).
				(b)Electronic filing and online public
			 availability of financial disclosure forms of certain executive branch
			 employees
				(1)In generalSubject to paragraph (6), and not later
			 than 18 months after the date of enactment of this Act, the President, acting
			 through the Director of the Office of Government Ethics, shall develop systems
			 to enable—
					(A)electronic filing of reports required by
			 section 103 of the Ethics in Government Act of 1978 (5 U.S.C. App. 103), other
			 than subsection (h) of such section; and
					(B)public access to financial disclosure
			 reports filed by executive branch employees required to file under section 101
			 of that Act (5 U.S.C. App. 101), as well as reports of a transaction disclosure
			 required by section 103(l) of that Act, as added by this Act, notices of
			 extensions, amendments, and blind trusts, pursuant to title I of that Act,
			 through databases that—
						(i)are maintained on the official website of
			 the Office of Government Ethics; and
						(ii)allow the public to search, sort, and
			 download data contained in the reports.
						(2)LoginNo login shall be required to search or
			 sort the data contained in the reports made available by this subsection. A
			 login protocol with the name of the user shall be utilized by a person
			 downloading data contained in the reports. For purposes of filings under this
			 section, section 105(b)(2) of the Ethics in Government Act of 1978 (5 U.S.C.
			 App. 105(b)(2)) does not apply.
				(3)Public availabilityPursuant to section 105(b)(1) of the Ethics
			 in Government Act of 1978 (5 U.S.C. App. 105(b)(1)), electronic availability on
			 the official website of the Office of Government Ethics under this subsection
			 shall be deemed to have met the public availability requirement.
				(4)Filers
			 coveredExecutive branch
			 employees required under title I of the Ethics in Government Act of 1978 to
			 file financial disclosure reports shall file the reports electronically with
			 their supervising ethics office.
				(5)ExtensionsNotices of extension for financial
			 disclosure shall be made available electronically under this subsection along
			 with its related disclosure.
				(6)Additional timeThe requirements of this subsection may be
			 implemented after the date provided in paragraph (1) if the Director of the
			 Office of Government Ethics, after consultation with the Clerk of the House of
			 Representatives and Secretary of the Senate, identifies in writing to relevant
			 congressional committees the additional time needed for such
			 implementation.
				12.Participation in initial public
			 offeringsSection 21A of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78u–1), as amended by this Act, is
			 further amended by adding at the end the following:
			
				(i)Participation in initial public
				offeringsAn individual
				described in section 101(f) of the Ethics in Government Act of 1978 may not
				purchase securities that are the subject of an initial public offering (within
				the meaning given such term in section 12(f)(1)(G)(i)) in any manner other than
				is available to members of the public
				generally.
				.
		13.Requiring mortgage disclosure
			(a)Requiring disclosureSection 102(a)(4)(A) of the Ethics in
			 Government Act of 1978 (5 U.S.C. App. 102(a)(4)(A)) is amended by striking
			 spouse; and and inserting the following: “spouse, except that
			 this exception shall not apply to a reporting individual—
				
					(i)described in paragraph (1), (2), or (9) of
				section 101(f);
					(ii)described in section 101(b) who has been
				nominated for appointment as an officer or employee in the executive branch
				described in subsection (f) of such section, other than—
						(I)an individual appointed to a
				position—
							(aa)as a Foreign Service Officer below the rank
				of ambassador; or
							(bb)in the uniformed services for which the pay
				grade prescribed by section 201 of title 37, United States Code is O–6 or
				below; or
							(II)a special government employee, as defined
				under section 202 of title 18, United States Code; or
						(iii)described in section 101(f) who is in a
				position in the executive branch the appointment to which is made by the
				President and requires advice and consent of the Senate, other than—
						(I)an individual appointed to a
				position—
							(aa)as a Foreign Service Officer below the rank
				of ambassador; or
							(bb)in the uniformed services for which the pay
				grade prescribed by section 201 of title 37, United States Code is O–6 or
				below; or
							(II)a special government employee, as defined
				under section 202 of title 18, United States Code;
				and
						.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to reports which are required to be
			 filed under section 101 of the Ethics of Government Act of 1978 on or after the
			 date of the enactment of this Act.
			14.Transaction reporting
			 requirementsThe transaction
			 reporting requirements established by section 103(l) of the Ethics in
			 Government Act of 1978, as added by section 6 of this Act, shall not be
			 construed to apply to a widely held investment fund (whether such fund is a
			 mutual fund, regulated investment company, pension or deferred compensation
			 plan, or other investment fund), if—
			(1)(A)the fund is publicly traded; or
			(B)the assets of the fund are widely
			 diversified; and
			(2)the reporting individual neither exercises
			 control over nor has the ability to exercise control over the financial
			 interests held by the fund.
			15.Application to other elected officials and
			 criminal offenses
			(a)Application to other elected
			 officials
				(1)Civil Service Retirement
			 SystemSection 8332(o)(2)(A)
			 of title 5, United States Code, is amended—
					(A)in clause (i), by inserting , the
			 President, the Vice President, or an elected official of a State or local
			 government after Member; and
					(B)in clause (ii), by inserting , the
			 President, the Vice President, or an elected official of a State or local
			 government after Member.
					(2)Federal Employees Retirement
			 SystemSection 8411(l)(2) of
			 title 5, United States Code, is amended—
					(A)in subparagraph (A), by inserting ,
			 the President, the Vice President, or an elected official of a State or local
			 government after Member; and
					(B)in subparagraph (B), by inserting ,
			 the President, the Vice President, or an elected official of a State or local
			 government after Member.
					(b)Criminal offensesSection 8332(o)(2) of title 5, United
			 States Code, is amended—
				(1)in subparagraph (A), by striking clause
			 (iii) and inserting the following:
					
						(iii)The offense—
							(I)is committed after the date of enactment of
				this subsection and—
								(aa)is described under subparagraph (B)(i),
				(iv), (xvi), (xix), (xxiii), (xxiv), or (xxvi); or
								(bb)is described under subparagraph (B)(xxix),
				(xxx), or (xxxi), but only with respect to an offense described under
				subparagraph (B)(i), (iv), (xvi), (xix), (xxiii), (xxiv), or (xxvi); or
								(II)is committed after the date of enactment of
				the STOCK Act and—
								(aa)is described under subparagraph (B)(ii),
				(iii), (v), (vi), (vii), (viii), (ix), (x), (xi), (xii), (xiii), (xiv), (xv),
				(xvii), (xviii), (xx), (xxi), (xxii), (xxv), (xxvii), or (xxviii); or
								(bb)is described under subparagraph (B)(xxix),
				(xxx), or (xxxi), but only with respect to an offense described under
				subparagraph (B)(ii), (iii), (v), (vi), (vii), (viii), (ix), (x), (xi), (xii),
				(xiii), (xiv), (xv), (xvii), (xviii), (xx), (xxi), (xxii), (xxv), (xxvii), or
				(xxviii).
								;
				and
				(2)by striking subparagraph (B) and inserting
			 the following:
					
						(B)An offense described in this subparagraph
				is only the following, and only to the extent that the offense is a
				felony:
							(i)An offense under section 201 of title 18
				(relating to bribery of public officials and witnesses).
							(ii)An offense under section 203 of title 18
				(relating to compensation to Member of Congress, officers, and others in
				matters affecting the Government).
							(iii)An offense under section 204 of title 18
				(relating to practice in the United States Court of Federal Claims or the
				United States Court of Appeals for the Federal Circuit by Member of
				Congress).
							(iv)An offense under section 219 of title 18
				(relating to officers and employees acting as agents of foreign
				principals).
							(v)An offense under section 286 of title 18
				(relating to conspiracy to defraud the Government with respect to
				claims).
							(vi)An offense under section 287 of title 18
				(relating to false, fictitious or fraudulent claims).
							(vii)An offense under section 597 of title 18
				(relating to expenditures to influence voting).
							(viii)An offense under section 599 of title 18
				(relating to promise of appointment by candidate).
							(ix)An offense under section 602 of title 18
				(relating to solicitation of political contributions).
							(x)An offense under section 606 of title 18
				(relating to intimidation to secure political contributions).
							(xi)An offense under section 607 of title 18
				(relating to place of solicitation).
							(xii)An offense under section 641 of title 18
				(relating to public money, property or records).
							(xiii)An offense under section 666 of title 18
				(relating to theft or bribery concerning programs receiving Federal
				funds).
							(xiv)An offense under section 1001 of title 18
				(relating to statements or entries generally).
							(xv)An offense under section 1341 of title 18
				(relating to frauds and swindles, including as part of a scheme to deprive
				citizens of honest services thereby).
							(xvi)An offense under section 1343 of title 18
				(relating to fraud by wire, radio, or television, including as part of a scheme
				to deprive citizens of honest services thereby).
							(xvii)An offense under section 1503 of title 18
				(relating to influencing or injuring officer or juror).
							(xviii)An offense under section 1505 of title 18
				(relating to obstruction of proceedings before departments, agencies, and
				committees).
							(xix)An offense under section 1512 of title 18
				(relating to tampering with a witness, victim, or an informant).
							(xx)An offense under section 1951 of title 18
				(relating to interference with commerce by threats of violence).
							(xxi)An offense under section 1952 of title 18
				(relating to interstate and foreign travel or transportation in aid of
				racketeering enterprises).
							(xxii)An offense under section 1956 of title 18
				(relating to laundering of monetary instruments).
							(xxiii)An offense under section 1957 of title 18
				(relating to engaging in monetary transactions in property derived from
				specified unlawful activity).
							(xxiv)An offense under chapter 96 of title 18
				(relating to racketeer influenced and corrupt organizations).
							(xxv)An offense under section 7201 of the
				Internal Revenue Code of 1986 (relating to attempt to evade or defeat
				tax).
							(xxvi)An offense under section 104(a) of the
				Foreign Corrupt Practices Act of 1977 (relating to prohibited foreign trade
				practices by domestic concerns).
							(xxvii)An offense under section 10(b) of the
				Securities Exchange Act of 1934 (relating to fraud, manipulation, or insider
				trading of securities).
							(xxviii)An offense under section 4c(a) of the
				Commodity Exchange Act (7 U.S.C. 6c(a)) (relating to fraud, manipulation, or
				insider trading of commodities).
							(xxix)An offense under section 371 of title 18
				(relating to conspiracy to commit offense or to defraud United States), to the
				extent of any conspiracy to commit an act which constitutes—
								(I)an offense under clause (i), (ii), (iii),
				(iv), (v), (vi), (vii), (viii), (ix), (x), (xi), (xii), (xiii), (xiv), (xv),
				(xvi), (xvii), (xviii), (xix), (xx), (xxi), (xxii), (xxiii), (xxiv), (xxv),
				(xxvi), (xxvii), or (xxviii); or
								(II)an offense under section 207 of title 18
				(relating to restrictions on former officers, employees, and elected officials
				of the executive and legislative branches).
								(xxx)Perjury committed under section 1621 of
				title 18 in falsely denying the commission of an act which constitutes—
								(I)an offense under clause (i), (ii), (iii),
				(iv), (v), (vi), (vii), (viii), (ix), (x), (xi), (xii), (xiii), (xiv), (xv),
				(xvi), (xvii), (xviii), (xix), (xx), (xxi), (xxii), (xxiii), (xxiv), (xxv),
				(xxvi), (xxvii), or (xxviii); or
								(II)an offense under clause (xxix), to the
				extent provided in such clause.
								(xxxi)Subornation of perjury committed under
				section 1622 of title 18 in connection with the false denial or false testimony
				of another individual as specified in clause
				(xxx).
							.
				16.Limitation on bonuses to executives of
			 Fannie Mae and Freddie MacNotwithstanding any other provision in law,
			 senior executives at the Federal National Mortgage Association and the Federal
			 Home Loan Mortgage Corporation are prohibited from receiving bonuses during any
			 period of conservatorship for those entities on or after the date of enactment
			 of this Act.
		17.Post-employment negotiation
			 restrictions
			(a)Restriction extended to executive and
			 judicial branchesNotwithstanding any other provision of law,
			 an individual required to file a financial disclosure report under section 101
			 of the Ethics in Government Act of 1978 (5 U.S.C. App. 101) may not directly
			 negotiate or have any agreement of future employment or compensation unless
			 such individual, within 3 business days after the commencement of such
			 negotiation or agreement of future employment or compensation, files with the
			 individual’s supervising ethics office a statement, signed by such individual,
			 regarding such negotiations or agreement, including the name of the private
			 entity or entities involved in such negotiations or agreement, and the date
			 such negotiations or agreement commenced.
			(b)RecusalAn individual filing a statement under
			 subsection (a) shall recuse himself or herself whenever there is a conflict of
			 interest, or appearance of a conflict of interest, for such individual with
			 respect to the subject matter of the statement, and shall notify the
			 individual’s supervising ethics office of such recusal. An individual making
			 such recusal shall, upon such recusal, submit to the supervising ethics office
			 the statement under subsection (a) with respect to which the recusal was
			 made.
			18.Wrongfully influencing private entities
			 employment decisions by legislative and executive branch officers and
			 employees
			(a)In generalSection 227 of title 18, United States
			 Code, is amended—
				(1)in the heading of such section, by
			 inserting after Congress the following:
			 or an officer or employee of
			 the legislative or executive branch;
				(2)by striking Whoever and
			 inserting (a) Whoever;
				(3)by striking a Senator or
			 Representative in, or a Delegate or Resident Commissioner to, the Congress or
			 an employee of either House of Congress and inserting a covered
			 government person; and
				(4)by adding at the end the following:
					
						(b)In this section, the term covered
				government person means—
							(1)a Senator or Representative in, or a
				Delegate or Resident Commissioner to, the Congress;
							(2)an employee of either House of Congress;
				or
							(3)the President, Vice President, an employee
				of the United States Postal Service or the Postal Regulatory Commission, or any
				other executive branch employee (as such term is defined under section 2105 of
				title 5, United States
				Code).
							.
				(b)Clerical amendmentThe table of contents for chapter 11 of
			 title 18, United States Code, is amended by amending the item relating to
			 section 227 to read as follows:
				
					
						227. Wrongfully influencing a
				private entity's employment decisions by a Member of Congress or an officer or
				employee of the legislative or executive
				branch.
					
					.
			19.Miscellaneous conforming
			 amendments
			(a)Repeal of transmission of copies of member
			 and candidate reports to State election officials upon adoption of new
			 systemsSection 103(i) of the
			 Ethics in Government Act of 1978 (5 U.S.C. App. 103(i)) is amended—
				(1)by striking (i) and
			 inserting (i)(1); and
				(2)by adding at the end the following new
			 paragraph:
					
						(2)The requirements of paragraph (1) do not
				apply to any report filed under this title which is filed electronically and
				for which there is online public access, in accordance with the systems
				developed by the Secretary and Sergeant at Arms of the Senate and the Clerk of
				the House of Representatives under section 8(b) of the Stop Trading on
				Congressional Knowledge Act of
				2012.
						.
				(b)Period of retention of financial disclosure
			 statements of Members of the House
				(1)In generalSection 304(c) of the Honest Leadership and
			 Open Government Act of 2007 (2 U.S.C. 104e(c)) is amended by striking the
			 period at the end and inserting the following: , or, in the case of
			 reports filed under section 103(h)(1) of the Ethics in Government Act of 1978,
			 until the expiration of the 6-year period which begins on the date the
			 individual is no longer a Member of Congress..
				(2)Effective
			 dateThe amendment made by
			 paragraph (1) shall apply with respect to any report which is filed on or after
			 the date on which the systems developed by the Secretary and Sergeant at Arms
			 of the Senate and the Clerk of the House of Representatives under section 8(b)
			 first take effect.
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
